                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHARON MARANT                              :       CIVIL ACTION
                                            :
                   v.                       :
                                            :
 ANDREW SAUL, Commissioner of               :       NO. 18-4832
 Social Security                            :

                                        ORDER

       AND NOW, this 6th day of December, 2019, upon consideration of Plaintiff’s

request for review (Doc. 12), the response (Doc. 15), the Plaintiff’s reply (Doc. 17),

Defendant’s motion to stay (Doc. 16), and the response (Doc. 18), IT IS HEREBY

ORDERED that:

       1.     Defendant’s Motion to Stay (Doc. 16) IS GRANTED.

       2.     The case is STAYED pending a decision by the Third Circuit Court of
              Appeals in the consolidated appeal of Cirko v. Commissioner of Social
              Security, C.A. 19-1772 (3d. Cir.) and Bizarre v. Commissioner of Social
              Security, C.A. 19-1773 (3d Cir.).

       3.     Counsel for Defendant is directed to advise the court as soon as a decision
              is issued in Cirko/Bizarre so the matter may be reopened.

                                                    BY THE COURT:

                                                    /s/ELIZABETH T. HEY
                                                    ___________________________
                                                    ELIZABETH T. HEY, U.S.M.J.




                                                9
